Case 2:20-cv-13402-TGB-DRG ECF No. 10, PageID.109 Filed 02/26/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


ANTRELL V. BROWN,
a/k/a ISLAMIC ALI,                                  20-CV-13402-TGB-DRG

 Plaintiff,

v.

STATE OF MICHIGAN,
STATE DEPARTMENT OF
CORRECTIONS,
HEIDI E. WASHINGTON, and
MACOMB ADMINISTRATION,

 Defendants.

                                  JUDGMENT

      IT IS ORDERED that the case is DIMISSED WITH PREJUDICE. It is

FURTHER ORDERED that a certificate of appealability is DENIED. It is

FURTHER ORDERED that permission to appeal in forma pauperis is DENIED.


      Dated at Detroit, Michigan, this 26th day of February, 2021.


                                            KINIKIA ESSIX
                                            CLERK OF THE COURT

                                            s/A. Chubb
                                            Case Manager and Deputy Clerk

APPROVED:

s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
